In an action, inter alia, to set aside a deed conveying certain real property, the plaintiff appeals and the defendants Arlington Avenue Associates, Inc. and Henry Reiter cross-appeal from stated portions of an order of the Supreme Court, Westchester County (Walsh, J.), entered June 2, 1986, which, inter alia, denied the plaintiff’s motion for summary judgment on its first cause of action in its complaint, and denied the motion of the defendants *621Arlington Avenue Associates, Inc. and Henry Reiter for summary judgment dismissing the first, third and fourth causes of action of the complaint insofar as they are asserted against them.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the court that there exist triable issues of fact which preclude the granting of summary judgment to any party. Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.